Citation Nr: 1046751	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-00 501	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for any acquired 
psychiatric disorder. 

2.  Entitlement to service connection for a bilateral foot 
condition. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from January 1974 
to April 1975.

This matter arises to the Board of Veterans' Appeals (Board) on 
appeal from July 2006 and May 2007-issued rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The July 2006 decision denied service 
connection for panic disorder and a bilateral foot condition.  
The May 2007 decision continued to deny service connection for 
panic disorder.

Due to a recent holding of the United States Court of Appeals for 
Veterans Claims (hereinafter: the Court), the Board will expand 
the issue of service connection for panic disorder to include any 
acquired psychiatric disability.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (a claimant seeks service connection for 
the symptoms regardless of how those symptoms are diagnosed or 
labeled).  Diagnoses of anxiety disorder, agoraphobia, and 
depression have been offered and those symptoms might overlap 
with panic disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In August 2008, the Veteran testified before the undersigned that 
athlete's foot arose during basic training and it has plagued him 
since then.  He testified that during active service as an 
infantryman, his feet were under considerable foot stresses.  He 
testified that neuropathy of the feet was discovered some time 
after active service.  

The Veteran further testified that his first panic attack 
occurred in October 1974 while working the targets on the firing 
range.  His job was to fix the targets while others fired bullets 
at them.  He recalled that his supervisor warned him that he 
could get shot doing his job.  He testified, "It scared me to 
the point it paralyzed me, you know." 

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The case is therefore remanded to the AMC for the following 
action:

1.  The AMC should make arrangements for an 
appropriate examination or examinations to 
determine the nature and etiology of any 
foot pains.  The Veteran and/or the record 
suggest that he might have a fungal 
condition, an orthopedic condition, and/or 
a neurologic condition of both feet.  The 
claims file should be made available to the 
physician(s) for review.  The physician(s) 
is/are asked to review the claims file, 
note that review in the report, elicit a 
history of relevant symptoms from the 
Veteran, examine him, and offer a 
diagnosis, if forthcoming.  

For each diagnosis offered, the physician 
is asked to address whether it is at least 
as likely as not (50 percent or greater 
possibility) that the disability was caused 
by active military service.  The physician 
should offer a rationale for any conclusion 
in a legible report.  If any question 
cannot be answered, the physician should 
state the reason.  

2.  The AMC should make arrangements for an 
appropriate examination to determine the 
nature and etiology of any acquired 
psychiatric disability.  The record 
suggests that he has a panic disorder, 
anxiety disorder, agoraphobia, and 
depression.  The claims file should be made 
available to the physician for review.  The 
physician is asked to review the claims 
file, note that review in the report, 
elicit a history of relevant symptoms from 
the Veteran, examine him, and offer a 
current diagnosis, if forthcoming.  

For each psychiatric diagnosis offered, the 
physician is asked to address whether it is 
at least as likely as not (50 percent or 
greater possibility) that the disability 
was caused by active military service or 
caused or aggravated by any medical 
condition, and, if so, which medical 
condition.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  
3.  The Veteran must be advised of the 
importance of reporting to the scheduled VA 
examinations and of the possible adverse 
consequences, to include the denial of his 
claims, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).

4.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claims.  
If the benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2010).


